            Case 1:18-cv-02091-TJK Document 14 Filed 11/05/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 18-2091 (TJK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                                    JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this status report and proposed schedule in the above-captioned matter, pursuant to the

Court's September 24, 2018 Minute Order.

       1.        On September 6, 2018, Fix the Court filed a complaint alleging that DOJ had

failed to make determinations or to produce records with respect to a Freedom of Information

Action (“FOIA”) request Fix the Court submitted on July 24, 2018.

       2.        On September 6, 2018, Fix the Court filed a Motion for Preliminary Injunction

(the “Motion”) seeking access to the requested records.

       3.        The parties agreed to the following processing schedule, which was submitted to

the Court by a Joint Status Report filed on September 24, 2018 (ECF 12), and which the Court

ordered that same day:

             •   DOJ will process 100 documents per week, excluding non-substantive image

                 files (such as logos or signatures);
            Case 1:18-cv-02091-TJK Document 14 Filed 11/05/18 Page 2 of 3



             •   DOJ will process the records OLP has identified as potentially responsive in the

                 priority order described in an email sent by Plaintiff’s counsel to Defendant’s

                 counsel on September 21, 2018 at 4:31 pm; and

             •   DOJ will promptly begin producing non-exempt, responsive materials, and will

                 make further productions as appropriate, consistent with the agreed upon

                 processing schedule until production is complete.

       4.        Based on this agreement and the Court’s order, Plaintiff withdrew its Motion for

Preliminary Injunction on September 24, 2018.

       5.        Since that time, Defendant has been processing the records in accordance with

this schedule and produced records on October 5, 2018 and on October 17, 2018.

       6.        Defendant anticipates that processing the three tiers of priority records as

requested by Plaintiff’s counsel on September 21, 2018 will require approximately three months

to complete.

       7.        The parties respectfully propose that they file a joint status report not later than

February 5, 2019.




                                                    2
        Case 1:18-cv-02091-TJK Document 14 Filed 11/05/18 Page 3 of 3



Dated: November 5, 2018                   Respectfully submitted,



                                          /s/ Elizabeth France
                                          Elizabeth France
                                          D.C. Bar No. 999851
                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          beth.france@americanoversight.org


                                          Counsel for Plaintiff

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ELIZABETH J. SHAPIRO
                                          Deputy Branch Director

                                          /s/ Laura Hunt
                                          LAURA HUNT
                                          Trial Attorney
                                          Maryland Bar Member
                                          U.S. Department of Justice, Civil Division,
                                          Federal Programs Branch
                                          1100 L St. NW
                                          Washington, DC 20530
                                          (202) 616-8337 (office)
                                          (202) 616-8470 (fax)
                                          laura.a.hunt@usdoj.gov

                                          Counsel for Defendant




                                      3
